Action for separation by plaintiff wife against defendant husband and counterclaim for like relief by defendant husband against plaintiff wife. Judgment granting a separation to plaintiff, awarding twenty-five dollars a week alimony and dismissing the counterclaim for a separation, unanimously affirmed, with costs. The provision respecting $100 temporary alimony complied with Special Term Local Rule 21. The defendant had an opportunity to question the amount on the settlement of the decree; he did not do so and may not now he heard respecting it. Moreover, in the meantime the sum in question has been paid. Present —• Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.